        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

 GREAT AMERICAN INSURANCE                 )
 COMPANY,                                 ) CIVIL ACTION
                                          )
      Plaintiff,                                      4:21-cv-78-TWT
                                          ) FILE NO. _______________
                                          )
 v.                                       )
                                          )
 TRACY BURNS as Surviving Spouse and      )
 as Administrator of the Estate of ROBERT )
 E. BURNS, deceased, PEEK PAVEMENT )
 MARKING, LLC, WRIGHT BROTHERS )
 CONSTRUCTION COMPANY, INC.,              )
 NORTHWEST GEORGIA PAVING, INC., )
 and DONALD WAYNE KING,                   )
                                          )
      Defendants.                         )

              COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff Great American Insurance Company (“Great American”) files this

Complaint for a Declaratory Judgment, respectfully showing this Court as follows:

                             SUMMARY OF ACTION

                                           1.

      This Declaratory Judgment Action arises out of claims for damages made by

Defendant Tracy Burns (“Burns”) in connection with a fatal vehicle accident (the

“Accident”) that occurred on May 30, 2019 in Calhoun, Gordon County, Georgia at

the site of a road construction project.
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 2 of 23




                                         2.

      On December 12, 2019, Burns filed a lawsuit styled Tracy Burns as Surviving

Spouse and as Administrator of the Estate of Robert E. Burns, deceased v. Peek

Pavement Marking, LLC, et al., Civil Action File No. SC-19-CV-1550, in the State

Court of Muscogee County, Georgia (the “Underlying Action”).

                                         3.

      Burns alleges in the Underlying Action, inter alia, that underlying Defendants

Peek Pavement Marking, LLC (“Peek Pavement”) and Wright Brothers

Construction Company, Inc. (“Wright Bros.”), along with Northwest Georgia

Paving, Inc. and Donald Wayne King, were negligent in connection with the

Accident and are liable to Burns for damages.

                                         4.

      Both Peek Pavement and Wright Bros. seek coverage under an insurance

contract between Great American and Fortson-Peek Company, Inc., policy no. TUU

2-37-05-80-01 issued for the policy period January 1, 2019 to October 1, 2019 (the

“Policy”).




                                         2
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 3 of 23




                                            5.

      Burns has sought in excess of the $20 million limit of the Policy in connection

with her claims against Peek Pavement and Wright Bros. via time-limited demand

correspondence.

                                            6.

      Great American seeks a declaration that it is not obligated to indemnify

Defendant Wright Bros. as a purported additional insured in connection with the

Accident or the Action under the Policy or that, at minimum, Great American’s

indemnity obligation is limited by the terms of the Policy’s “Additional Insured

Limitation” Endorsement.

                                            7.

      Great American additionally seeks a declaration that the Policy’s professional

liability exclusions eliminate coverage as to both Wright Bros. and Peek Pavement.

                                            8.

      Great American also seeks a declaration that the Policy is excess to other

available insurance or, at most, shares liability on a pro rata by limits basis.




                                           3
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 4 of 23




                   PARTIES, JURISDICTION AND VENUE

                                           9.

      Plaintiff Great American is an Ohio corporation with its principal place of

business in Cincinnati, Ohio, and so is a citizen of Ohio.

                                           10.

      Defendant Tracy Burns is a resident of Georgia, intends to remain in Georgia

indefinitely, and is a citizen of Georgia and resides in Gordon County, Georgia.

Burns may be personally served at 1779 Dews Pond Road, S.E., Calhoun, Georgia

30701-4712. Ms. Burns is subject to the jurisdiction of this court and venue as to

her is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                           11.

      Defendant Peek Pavement Marking, LLC is a Georgia limited liability

company with its principal place of business in Columbus, Georgia, and so is a

citizen of Georgia. Upon information and belief, all members of the LLC are

residents of Georgia, intend to remain in Georgia indefinitely, and are citizens of

Georgia. Peek Pavement may be served via its registered agent, Charles T. Staples,

Esq., at 233 12th Street, Suite 500, Columbus, Georgia 31901. Peek Pavement is

subject to the jurisdiction of this court and venue as to it is proper pursuant to 28

U.S.C. § 1391(b)(2).

                                          4
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 5 of 23




                                          12.

      Defendant Wright Brothers Construction Company, Inc. is a Tennessee

corporation with its principal place of business in Charleston, Tennessee and so is a

citizen of Tennessee. Wright Bros. may be served via its registered agent, C T

Corporation System, at 289 S. Culver Street, Lawrenceville, Georgia 30046-4805.

Wright Bros. is subject to the jurisdiction of this court and venue as to it is proper

pursuant to 28 U.S.C. § 1391(b)(2).

                                          13.

      Defendant Northwest Georgia Paving, Inc. is a Georgia corporation with its

principal place of business in Calhoun, Georgia and so is a citizen of Georgia.

Northwest Georgia Paving, Inc. may be served via its registered agent, Brian Land,

at 508 Riverside Parkway, Suite 100, Rome, Georgia 30161. Northwest Georgia

Paving, Inc. is subject to the jurisdiction of this court and venue as to it is proper

pursuant to 28 U.S.C. § 1391(b)(2).

                                          14.

      Defendant Donald Wayne King is a resident of Georgia, intends to remain in

Georgia indefinitely, and is a citizen of Georgia and resides in Bartow County,

Georgia and may be personally served at 148 King Road NW, Adairsville, Georgia



                                          5
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 6 of 23




30103. Mr. King is subject to the jurisdiction of this court and venue as to him is

proper pursuant to 28 U.S.C. § 1391(b)(2).

                                         15.

      Great American files this action pursuant to the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201 et seq.

                                         16.

      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

There is complete diversity of citizenship between Great American and Defendants,

and the amount in controversy exceeds $75,000, exclusive of costs.

                                         17.

      Venue is proper in the Rome Division of the United States District Court for

the Northern District of Georgia.

                                    THE POLICY

                                         18.

      Great American issued the Policy, policy no. TUU 2-37-05-80-01, to

“Fortson-Peek Company, Inc.” for the policy period January 1, 2019 to October 2,

2020 [Exhibit “A.”] The Policy identifies the insured’s address in Columbus,

Georgia.




                                        6
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 7 of 23




                                          19.

      The Policy contemplates a limit of liability of $20 million both per occurrence

and in the aggregate in excess of the $1 million per occurrence limit of a General

Liability insurance policy issued by Arch Insurance Company (“Arch”). The Policy

identifies the policy issued by Arch (the “Arch Policy”) in its “Schedule of

Underlying Insurance.”

                                          20.

      The Policy generally provides via Section I., “COVERAGE,” that coverage

exists as to any “insured” for “those sums in excess of the ‘Retained Limit’ that the

‘Insured’ becomes legally obligated to pay by reason of liability imposed by law or

assumed by the ‘Insured’ under an ‘insured contract’ because of,” among other

things, “bodily injury” resulting from an “occurrence” that takes place during the

policy period. The “Retained Limit,” as defined at Section II., “LIMITS OF

INSURANCE,” Part G., is the greater of either the Self-Insured Retention or the

applicable underlying limits identified in the Schedule of Underlying Insurance” –

the $1 million per occurrence limit contemplated by the Arch Policy.




                                         7
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 8 of 23




                                          21.

      Section V. of the Policy, “DEFINITIONS,” Part F., as modified via the

“ADDITIONAL INSURED LIMITATION” endorsement, defines “Insured” to

mean, among other things:


            5.     Any person or organization, other than the Named Insured,
                   included as an additional “Insured” solely by virtue of an
                   “Insured Contract,” and to which coverage is provided by
                   the “underlying insurance,” and for no broader coverage
                   than is provided by the “underlying insurance” to such
                   additional “Insured.” The Limits of Insurance applicable
                   to the additional “Insured” are the lesser of those specified
                   in the Declarations of this policy or those specified in
                   the “insured contract” less the applicable “underlying
                   insurance.” The Limits of Insurance applicable to the
                   additional “Insured” are included within, and not in
                   addition to, the Limits of Insurance shown in the
                   Declarations.

                                          22.

      “Insured Contract,” in turn, is defined at Part G. of Section V. as follows:

      G.    “Insured contract” means any oral or written contract or
            agreement entered into by you and pertaining to your business
            under which you assume the “tort liability” of another party to
            pay for “bodily injury” or “property damage” to a third person or
            organization, provided that the “bodily injury” or “property
            damage” occurs subsequent to the execution of the contract or
            agreement. “Tort liability” means a civil liability that would be
            imposed by law in the absence of any contract or agreement.




                                          8
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 9 of 23




                                           23.

      The Policy includes an exclusion by endorsement, “PROFESSIONAL

LIABILITY EXCLUSION,” providing, in relevant part, that no coverage exists for

“[a]ny liability for, caused by, arising out of, or in connection with the rendering of

or failure to render any professional service.”

                                           24.

      A separate endorsement entitled “CONTRACTOR’S LIMITATION

ENDORSEMENT (FORM B) further provides, in relevant part:

                    B.    This policy does not apply to any liability arising
                          out of:

                                        ***

                          3.     the rendering of or the failure to render any
                                 professional services by or for the Insured,
                                 including but not limited to:

                                 a.     the preparing, approving, or failing to
                                        prepare or approve maps, shop
                                        drawings, opinions, reports, surveys,
                                        filed orders, change order or drawings
                                        and specifications; and

                                 b.     supervisory, inspection, architectural
                                        or engineering activities.




                                          9
         Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 10 of 23




                                            25.

        Section VI., “Conditions,” Part J., “Other Insurance,” provides:

        J.    Other Insurance

        If other insurance applies to a loss that is also covered by this policy,
        this policy will apply excess of the other insurance. Nothing herein will
        be construed to make this policy subject to the terms, conditions and
        limitations of such other insurance. However, this provision will not
        apply if the other insurance is specifically written to be excess of this
        policy.

                               THE SUBCONTRACT

                                            26.

        Wright Bros. and Peek Pavement entered into a subcontract (the

“Subcontract”) in connection with a roadwork project at the site of the Accident in

Calhoun, Gordon County, Georgia. [Ex. “B.”] A representative of Wright Bros.

signed on October 4, 2016, whereas a Peek representative signed on September 23,

2016.

                                            27.

        Article XI of the Subcontract, “INDEMNIFICATION,” Part 11.0, requires

Peek Pavement to

              …DEFEND, INDEMNIFY, HOLD HARMLESS,
              PROTECT, AND EXONERATE WRIGHT…FROM
              AND AGAINST ANY AND ALL LIABILITY CLAIMS,
              DAMAGES, LOSSES, SUITS, ACTIONS, DEMANDS,
              LIENS,  ARBITRATIONS,     ADMINISTRATIVE

                                           10
Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 11 of 23




    PROCEEDINGS,        AWARDS,      JUDGMENTS,
    EXPENSES, COSTS, AND ATTORNEY'S FEES
    PERTAINING TO ECONOMIC LOSS OR DAMAGE,
    LABOR DISPUTES, SAFETY REQUIREMENTS,
    PERFORMANCE OR NON-PERFORMANCE OF
    OBLIGATIONS, CERTIFICATIONS, PROPERTY
    RIGHTS OF THIRD PARTIES, PERSONAL INJURY,
    BODILY INJURY, SICKNESS, DISEASE, DEATH, OR
    DAMAGE TO OR DESTRUCTION OF PROPERTY
    (INCLUDING LOSS OF USE THEREOF) WHICH (1)
    ARE CAUSED IN WHOLE OR IN PART BY
    SUBCONTRACTOR        (HEREIN   DEFINED   TO
    INCLUDE       BUT     NOT     LIMITED    TO
    SUBCONTRACTOR'S       OWNERS,    EMPLOYEES,
    AGENTS,                    REPRESENTATIVES,
    SUBCONTRACTOR'S SUPPLIERS, CONTRACTEES,
    AND INVITEES OR OTHER THIRD PARTIES
    CONNECTED WITH THE SUBCONTRACT OR THE
    AGENTS OR EMPLOYEES OF ANY OF THEM), (II)
    ARISE FROM OR OCCUR IN CONNECTION WITH
    WORK UNDERTAKEN OR TO BE PERFORMED BY
    SUBCONTRACTOR REGARDLESS OF WHETHER
    THE SAME IS WITHIN OR BEYOND THE SCOPE OF
    WORK, OR (III) ARISE FROM OR ARE CONNECTED
    WITH ANY OTHER ACT OR OMISSION RELATING
    TO SUBCONTRACTOR, THIS SUBCONTRACT OR
    THE SUBCONTRACT WORK. IT IS THE SPECIFIC
    AND EXPRESS INTENT OF THIS SUBCONTRACT
    FOR THE FOREGOING COVENANTS AND
    INDEMNITY OBLIGATIONS TO APPLY TO THE
    FULLEST EXTENT PERMITTED BY APPLICABLE
    LAW REGARDLESS OF WHETHER THE LIABILITY
    IS CAUSED IN WHOLE OR IN PART BY A PARTY
    INDEMNIFIED       HEREUNDER       INCLUDING
    WITHOUT LIMITATION WHETHER OR NOT THE
    SAME BE CAUSED BY OR ARISE OUT OF THE
    JOINT, CONCURRENT, OR CONTRIBUTORY


                             11
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 12 of 23




            NEGLIGENCE        OF    A     PARTY        INDEMNIFIED
            HEREUNDER.
                                         28.

     Via Part 11.4 of the Subcontract, added via Exhibit “A” thereto, Peek
Pavement’s indemnity obligation is modified in accordance with Georgia law:

            Notwithstanding the foregoing, Subcontractor shall not be
            required to defend, indemnify hold harmless, protect
            and/or exonerate Wright to the extent prohibited by
            appliable law, including O.C.G.A. § 13-8-2.
                                         29.

      Article IX of the Subcontract, “INSURANCE,” provides in relevant part:

            ARTICLE IX: INSURANCE
                                        ***

            9.7 The Subcontractor agrees to obtain and pay the
            premium for Workers Compensation, Automobile
            Liability, General Liability and other appropriate
            Insurance. The limits of such insurance shall be no less
            than the following:
                                        ***

            Automobile Liability              $500,000 property damage
            General Liability                 $1,000,000 per incident

                                         30.

      The signature page of the Subcontract includes handwritten and stamped

notations. The stamp states: “This contract is contingent upon acceptance of the

insurance limits listed on Peek Pavement Marking’s Certificate of Liability


                                        12
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 13 of 23




Insurance as sufficient coverage for this project.” The Certificate of Liability

Insurance is not attached to the Subcontract as an exhibit.

                                          31.

      The Certificate of Liability Insurance referenced via the stamp is dated

September 22, 2016, the day before Peek Pavement’s representative signed the

Subcontract. (Ex. “C”). The Certificate references a primary General Liability

policy issued by Zurich with limits of $1 million per occurrence and an umbrella

policy issued by American Guarantee & Liability with limits of $10 million both

per occurrence and in the aggregate.

            THE ACCIDENT AND THE UNDERLYING ACTION

                                          32.

      On May 30, 2019, Robert Burns was riding a motorcycle southbound on

Georgia Highway 3 near the intersection of Enterprise Drive in Calhoun, Gordon

County, Georgia through an area undergoing construction pursuant to the

Subcontract, including paving and marking.

                                          33.

      Wright Bros. had been retained as the General Contractor on the project, while

Peek Pavement was performing work pursuant to the Subcontract. Defendant

Northwest Georgia Paving, Inc. was also a Wright Bros. subcontractor.


                                         13
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 14 of 23




                                          34.

      At the same time Burns proceeded southbound, Defendant Donald Wayne

King (“King”) was driving a Chevrolet S10 pickup truck northbound and struck

Burns head-on.

                                          35.

      Burns died as a result of the Accident.

                                          36.

      Tracy Burns, as the surviving spouse and Administrator of the Estate of

Robert Burns, filed suit in connection with the Accident and Robert Burns’ death on

December 12, 2019, naming as Defendants Fortson-Peek Company, Inc., Wright

Brothers Construction Company, Inc., Northwest Georgia Paving, Inc., and Donald

Wayne King. (The initial Complaint in the Underlying Action is attached as Ex.

“D” hereto).     The Court in the Underlying Action entered a Consent Order

substituting Peek Pavement in place of Fortson-Peek Company, Inc. on June 15,

2020. Plaintiff filed an Amended Complaint in the Underlying Action on or about

October 15, 2020. (Ex. “E” hereto).

                                          37.

      Burns alleges via her Amended Complaint that Robert Burns’ death was the

result of the negligence and/or professional negligence of Wright Bros., Peek


                                        14
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 15 of 23




Pavement, and Northwest Georgia Paving, Inc., including with respect to their

alleged failure to operate the construction site around the scene of the Accident in a

manner which would have allowed Defendant King to safely navigate the

northbound lane.

                                           38.
      Wright Bros. seeks coverage in connection with the Accident and the

Underlying Action as an additional insured under the Policy.

                                           39.
      Subsequent to the commencement of the Action, Plaintiff has repeatedly

demanded the $20 million limit of the Policy in settlement with respect to both Peek

Pavement and Wright Bros.

                                           40.
      Wright Bros. has separately demanded that Great American accept such

demands.

                               COUNT ONE
                         DECLARATORY JUDGMENT

  WRIGHT BROS. IS NOT AN ADDITIONAL INSURED BECAUSE THE
       SUBCONTRACT IS NOT AN “INSURED CONTRACT”

                                           41.

      Great American repeats and realleges the foregoing paragraphs as if fully set

forth herein.


                                         15
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 16 of 23




                                           42.

      The Policy designates as an additional insured “[a]ny person or organization,

other than the Named Insured, included as an additional “Insured” solely by virtue

of an “Insured Contract ….”

                                           43.

      The Policy defines an “Insured Contract” as

      any oral or written contract or agreement entered into by you and
      pertaining to your business under which you assume the “tort liability”
      of another party to pay for “bodily injury” or “property damage” to a
      third person or organization ….

                                           44.

      The Subcontract, while purportedly requiring Peek to indemnify Wright

Bros., provides via Exhibit “A” that

            Subcontractor shall not be required to defend, indemnify
            hold harmless, protect and/or exonerate Wright to the
            extent prohibited by appliable law, including O.C.G.A. §
            13-8-2.

                                           45.

      That code section provides, in relevant part, that

      A covenant, promise, agreement, or understanding in or in connection
      with or collateral to a contract or agreement relative to the construction,
      alteration, repair, or maintenance of a building structure,
      appurtenances, and appliances, including moving, demolition, and


                                          16
        Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 17 of 23




      excavating connected therewith, purporting to require that one party to
      such contract or agreement shall indemnify, hold harmless, insure, or
      defend the other party to the contract or other named indemnitee,
      including its, his, or her officers, agents, or employees, against liability
      or claims for damages, losses, or expenses, including attorney fees,
      arising out of bodily injury to persons, death, or damage to property
      caused by or resulting from the sole negligence of the indemnitee, or
      its, his, or her officers, agents, or employees, is against public policy
      and void and unenforceable.

O.C.G.A. § 13-8-2(b).
                                            46.

      Georgia law therefore prohibits Peek Pavement from assuming the tort

liability of Wright Bros. as to its sole negligence.

                                            47.

      Wright Bros. is not an additional insured as contemplated by the

“ADDITIONAL INSURED LIMITATION” endorsement, therefore.

                              COUNT TWO
                         DECLARATORY JUDGMENT

     THE “ADDITIONAL INSURED LIMITATION” ENDORSEMENT
            ELIMINATES ANY POTENTIAL INDEMNITY
       OBLIGATION TO WRIGHT BROS. UNDER THE POLICY

                                            48.

      Great American repeats and realleges the foregoing paragraphs as if fully set

forth herein.




                                          17
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 18 of 23




                                           49.

      The “ADDITIONAL INSURED LIMITATION ENDORSEMENT” of the

Policy specifies that the “Limits of Insurance applicable to [an] additional ‘Insured’

are the lesser of those specified in the Declarations … or those specified in the

‘insured contract’ less the applicable ‘underlying insurance.’”

                                           50.

      The Subcontract specifies that Peek Pavement was to obtain insurance for the

benefit of Wright Bros. in an amount “no less than” $1 million.


                                           51.

      The insurance available from Arch in the amount of $1 million must be

exhausted before the Policy is even potentially implicated.

                                           52.

      Even assuming Wright Bros. qualifies as an “additional ‘Insured’” and that

the Subcontract is an “insured contract,” therefore, the applicable limit of the Policy

is zero: the $1 million limit specified in the Subcontract less the $1 million in

underlying coverage available from Arch.




                                          18
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 19 of 23




                              COUNT THREE
                         DECLARATORY JUDGMENT

   ALTERNATIVELY, THE “ADDITIONAL INSURED LIMITATION”
      ENDORSEMENT LIMITS ANY POTENTIAL INDEMNITY
      OBLIGATION TO WRIGHT BROS. UNDER THE POLICY

                                          53.

      Great American repeats and realleges the foregoing paragraphs as if fully set

forth herein.


                                          54.

      The Certificate of Liability Insurance referenced in the Subcontract and dated

September 22, 2016 references a primary General Liability policy issued by Zurich

with limits of $1 million per occurrence and an umbrella policy issued by American

Guarantee & Liability with limits of $10 million both per occurrence and in the

aggregate.


                                          55.

      Even assuming the reference to the Certificate alters Peek Pavement’s

obligations under the Subcontract with respect to the provision of insurance, it notes

an umbrella limit of only $10 million excess of $1 million in primary coverage.




                                         19
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 20 of 23




                                          56.

      Given the terms of the “ADDITIONAL INSURED LIMITATION”

endorsement, and even assuming Wright Bros. qualifies as an “additional ‘Insured,’”

the maximum extent of Great American’s indemnification obligation is $9 million,

the $10 million umbrella limit contemplated in the Certificate less the $1 million in

underlying coverage.

                              COUNT FOUR
                         DECLARATORY JUDGMENT

   THE POLICY’S PROFESSIONAL LIABILITY EXCLUSION BARS
  COVERAGE AS TO BOTH WRIGHT BROS. AND PEEK PAVEMENT

                                          57.

      Great American repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                          58.

      Burns alleges in the Underlying Action that Wright Bros. and/or Peek may be

liable for professional negligence.




                                         20
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 21 of 23




                                           59.

      The Policy unequivocally eliminates coverage for professional negligence via

both the “PROFESSIONAL LIABILITY EXCLUSION” endorsement and the

“CONTRACTOR’S LIMITATION ENDORSEMENT.”

                                           60.

      No coverage exists under the Policy to either Wright Bros. or Peek Pavement

for Burns’ professional liability claims, therefore.

                              COUNT FIVE
                         DECLARATORY JUDGMENT

  THE POLICY IS EXCESS TO OTHER AVAILABLE INSURANCE OR
  SHARES IN ANY INDEMNITY OBLIGATOIN PRO RATA BY LIMITS

                                           61.

      Great American repeats and realleges the foregoing paragraphs as if fully set

forth herein.

                                           62.

      The “Other Insurance” language of the Great American Policy provides that

it is excess to any other insurance unless specifically written as excess to the Great

American Policy.




                                          21
       Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 22 of 23




                                          63.

      The Policy only even potentially applies, therefore, after all other insurance

available to Wright Bros. and Peek is exhausted.

                                          64.

      Alternatively, and even assuming other insurance available to Wright Bros.

and/or Peek Pavement may be deemed to apply along with the Policy, Great

American is entitled to pro rata contribution by limits.

      WHEREFORE, Great American respectfully requests that this Court enter a

Declaratory Judgment in Great American’s favor and:

      1. declare that Wright Bros. is not an “insured” under the Policy;

      2. declare that Great American lacks any indemnity obligation to Wright

         Bros. or, alternatively, that Great American’s obligation to Wright Bros. is

         capped at a maximum of $9 million;

      3. declare that the Policy’s exclusions for professional liability eliminate

         coverage;

      4. declare that the Policy is excess to all other insurance available to Wright

         Bros. or, alternatively, that the Policy applies along with other available

         insurance pro rata by limits;

      5. grant a trial by jury; and


                                         22
    Case 4:21-cv-00078-TWT Document 1 Filed 04/09/21 Page 23 of 23




   6. award such other and further relief as this Court deems just and proper.

   Respectfully submitted, this 9th day of April, 2021.


                                     KERSHAW WHITE LLC


5881 Glenridge Drive                 s/ Jeffrey A. Kershaw
Suite 100                            JEFFREY A. KERSHAW
Atlanta, GA 30328                    Georgia Bar No. 159054
470-443-1100 main
470-344-0958 direct                  Counsel for Plaintiff Great American
404-748-1179 fax                     Insurance Company
jeff.kershaw@kershawwhite.com




                                     23
